UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED: MARCH 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-18265. COMMUNITY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Virginia 54-1532044 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 38 North Central Avenue, Staunton, Virginia 24401 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (540) 886-0796 Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share NASDAQ Capital Market Title of Class (Name of each exchange on which registered) Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x As of May 31, 2009, there were issued and outstanding 4,361,658 shares of the Registrant’s common stock. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the price at which the common equity was last sold as of September 30, 2008, was approximately $22.0 million. (The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the Issuer that such person is an affiliate of the Registrant.) DOCUMENTS INCORPORATED BY REFERENCE PART III of Form 10-K—Portions of the Proxy Statement for the 2009 Annual Meeting of Stockholders. TABLE OF CONTENTS Page CAUTIONARY STATEMENT REGARDING FORWARDING LOOKING STATEMENTS 1 PART I 2 ITEM 1. BUSINESS 2 General 2 Our Operating Strategy 3 Lending Activities 5 Loan Originations, Purchases and Sales 13 Asset Quality 14 Investment Activities 19 Sources of Funds 20 Borrowings 23 Subsidiary Activities 24 Competition 24 Regulation 24 Federal and State Taxation 29 Executive Officers 30 Employees 31 ITEM 1A. RISK FACTORS ITEM 1B. UNRESOLVED STAFF COMMENTS 31 ITEM 2. PROPERTIES 32 ITEM 3. LEGAL PROCEEDINGS 33 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 33 PART II 33 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 33 ITEM 6. SELECTED FINANCIAL DATA 35 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 Executive Overview 36 Critical Accounting Policies 37 Asset/Liability Management 38 Average Balances, Interest Rates and Yields 40 Rate/Volume Analysis 41 Financial Condition 41 Results of Operations 42 Liquidity and Capital Resources 45 Contractual Obligations and Off-Balance Sheet Arrangements 46 Impact of Inflation and Changing Prices 46 Recent Accounting Pronouncements 46 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 46 Index to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Consolidated Balance Sheets at March 31, 2009 and 2008 49 ii Consolidated Statements of Operations for the years ended March 31, 2009, 2008 and 2007 50 Consolidated Statements of Stockholders’ Equity for the Years ended march 31, 2009,2008 and 2007 52 Consolidated Statements of Cash Flows for the Years ended March 31, 2009, 2008 and 2007 54 Summary of Accounting Policies 56 Notes to Consolidated Financial Statements 65 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 95 ITEM 9A(T). CONTROLS AND PROCEDURES 95 ITEM 9B. OTHER INFORMATION 96 PART III 96 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERANCE 96 ITEM 11. EXECUTIVE COMPENSATION 97 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 97 ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 97 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 97 PART IV 97 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 97 SIGNATURES 98 INDEX TO EXHIBITS 99 iii CAUTIONARY STATEMENT REGARDING FORWARDING LOOKING STATEMENTS This document, including information incorporated by reference, contains, and future filings by Community Financial Corporation on Form 10-K, Form 10-Q and Form 8-K and future oral and written statements by Community Financial Corporation and its management may contain, forward-looking statements about Community Financial Corporation which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements with respect to anticipated future operating and financial performance, including revenue creation, lending origination, operating efficiencies, loan sales, charge-offs and loan loss provisions, growth opportunities, interest rates, cost savings and funding advantages. These forward-looking statements are based on currently available competitive, financial and economic data and management’s views and assumptions regarding future events. These forward-looking statements are inherently uncertain and investors must recognize that actual results may differ from those expressed or implied in the forward-looking statements. Accordingly, Community Financial Corporation cautions readers not to place undue reliance on any forward-looking statements. Words such as may, could, should, would, believe, anticipate, estimate, expect, intend, plan and similar expressions are intended to identify these forward-looking statements. The important factors discussed below, as well as other factors discussed elsewhere in this document and factors identified in our filings with the Securities and Exchange Commission and those presented elsewhere by our management from time to time, could cause actual results to differ materially from those indicated by the forward-looking statements made in this document. Among the factors that could cause our actual results to differ from these forward-looking statements are: ● the strength of the United States economy in general and the strength of the local economies in which we conduct our operations; general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in the credit quality of our loans and other assets; ● the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; ● financial market, monetary and interest rate fluctuations, particularly the relative relationship of short-term interest rates to long-term interest rates; ● the timely development of and acceptance of new products and services of Community Financial Corporation and Community Bank, and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; ● the impact of changes in financial services laws and regulations (including laws concerning taxes, accounting standards, banking, securities and insurance); legislative or regulatory changes may adversely affect the business in which we are engaged; ● the impact of technological changes; ● changes in consumer spending and saving habits; and ● our success at managing the risks involved in the foregoing. We do not intend to update our forward-looking information and statements, whether written or oral, to reflect change. All forward-looking statements attributable to us are expressly qualified by these cautionary statements. 1 PART I ITEM 1. BUSINESS General Community Financial Corporation is a Virginia corporation, which owns Community Bank.
